 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TANYA MARIE CARSNER,                               Case No. 1:19-cv-00229-BAM

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                        LONG FORM APPLICATION TO
13           v.                                         PROCEED IN FORMA PAUPERIS

14   COMMISSIONER OF SOCIAL SECURITY,                   (ECF No. 2)

15                  Defendant.                          THIRTY-DAY DEADLINE

16

17          On February 15, 2019, Plaintiff Tanya Marie Carsner (“Plaintiff”), proceeding through

18 counsel, filed the complaint in this action. (ECF No. 1.) Plaintiff did not pay the filing fee and

19 instead filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF
20 No. 2). However, Plaintiff’s application demonstrates that she may be receiving income well

21 above the poverty threshold and it is insufficient for the Court to determine if she is entitled to

22 proceed without prepayment of fees in this action.

23          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

24 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

25 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

26 full.
27          Based upon the foregoing, it is HEREBY ORDERED that:

28          1.     The Clerk of the Court is directed to forward an Application to Proceed in District

                                                    1
 1              Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 2        2     Within thirty (30) days of the date of this order, Plaintiff shall either (1) pay the

 3              $400.00 filing fee for this action, or (2) complete and file the enclosed

 4              Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 5              Form) – AO 239; and

 6        3.    If Plaintiff fails to comply with this order, this action shall be dismissed.

 7
     IT IS SO ORDERED.
 8

 9     Dated:   April 1, 2019                              /s/ Barbara    A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                   2
